Citation Nr: 0934450	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  07-09 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for transitional cell 
carcinoma of the left kidney.

2.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for status-post right nephrectomy 
secondary to an aberrant blood vessel at the uretero-pelvic 
junction, has been received.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from May 1948 to March 1950 
and from August 1953 to August 1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
from February and November 2004 rating decisions by which the 
RO denied entitlement to service connection for transitional 
cell carcinoma of the left kidney and declined to reopen the 
claim of entitlement to service connection for status-post 
right nephrectomy secondary to an aberrant blood vessel at 
the uretero-pelvic junction.  The Board observes that the 
Veteran cancelled a July 2004 RO hearing scheduled in 
connection with the appeal.

The Veteran died in December 2007.

In the notification of the Veteran's death, received from the 
Veteran's daughter in August 2009, she indicated that she was 
interested in continuing the appeal.  This matter is referred 
to the RO for action deemed appropriate.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from May 
1948 to March 1950 and from August 1953 to August 1954.  

2.	On August 10, 2009, the Board received notification from 
the Veteran's daughter that the Veteran died in December 
2007.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of these claims at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the Veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2008).  


ORDER

The appeal is dismissed.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


